Citation Nr: 0829889	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-34 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to service connection for post-polio syndrome 
(PPS) or residuals of polio.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, to include as secondary to PPS.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral heel disability, to include as secondary to PPS.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant served on active duty for training from June 
1958 to December 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).

In August 2004, the appellant was afforded a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of 
this hearing is of record.


REMAND

The appellant contends that he was diagnosed with polio in 
1955 at the age of 18, prior to his entry into active duty 
service.  He claims that service connection is warranted for 
PPS because it was aggravated during basic training.  The 
appellant has submitted medical evidence confirming that 
polio was diagnosed in 1955.  The record also includes post-
service medical evidence showing that he has been diagnosed 
with PPS.  In its remand, the Board noted that the record did 
not contain medical evidence showing the specific nature of 
any current residuals of polio or a medical opinion 
addressing whether the condition was aggravated by service.  
In light of these circumstances, the Board found in June 2007 
that further development was required and remanded the case 
for that purpose.  

Pursuant to the Board's remand the appellant was afforded a 
VA examination in May 2008.  In August 2008, his 
representative argued that the May 2008 examination report 
and opinion are not in compliance with the Board's remand 
order and do not provide the requested information necessary 
to adjudicate the claim.  The representative urged that this 
examination report is too ambiguous to be considered fully 
compliant with the remand order.  

Specifically, the Board notes that the examination contained 
an opinion that it was less than 50% likely that the 
appellant does have some minor residual manifestations of 
polio but does not have post polio syndrome.  The examiner 
stated that the appellant may have some subclinical muscle 
changes due to polio but not PPS.  The examiner also stated 
that since an earlier examiner noted that the appellant 
reported he may have had polio problems prior to service, 
there was not a better than 50% probability that the disorder 
was etiologically related to service.  

The Board had directed that the examination report contain an 
opinion identifying any current residuals of polio, including 
whether the heel and back were residuals of polio, and an 
opinion as to the likelihood that polio pre-existed service 
and was aggravated by service.  Where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App 268 (1998).  Considering the representatives 
August 2008 argument, under the circumstances, the Board 
finds that an additional examination is warranted.  

As the other two issues on appeal involve contentions of 
secondary service connection related to post polio syndrome, 
they are considered to be inextricably intertwined with the 
service connection claim and a decision on these issues is 
deferred pending the outcome of the Board's remand.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the appellant to be examined by a 
physician with appropriate expertise 
(preferably not the examiner who 
conducted the 2008 examination) to 
determine the nature and extent of any 
current residuals of polio, as well as 
the etiology of the appellant's polio.

The claims folders and a copy of this 
remand must be made available to and be 
reviewed by the examiner.

If the examiner determines that the 
appellant has PPS or any residuals of 
polio, he should specifically identify 
the current manifestations of the 
disorder or the specific residuals, to 
include an opinion as to whether there is 
a 50 percent or better probability that 
any current back or heel disorder is 
etiologically related to the polio.

In addition, if the presence of PPS or 
residuals of polio is confirmed, the 
examiner should proffer an opinion as to 
whether there is a 50 percent or better 
probability that polio or any residuals 
thereof were present during the 
appellant's period of active duty for 
training.  In addressing this question, 
the physician should address the private 
medical records indicating that acute 
polio was diagnosed in 1955.

If the examiner is of the opinion that 
the disorder was present during active 
duty for training, he should provide an 
opinion as to whether the disorder 
clearly and unmistakably existed prior to 
the appellant's entrance onto active duty 
for training and clearly and unmistakably 
underwent no permanent increase in 
severity as a result of the period of 
active duty for training.

If the examiner is of the opinion that 
the disorder was not present in service, 
he should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




